NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RENAN PIERRE and DESIRA DEJUSTIN, )
                                   )
            Appellants,            )
                                   )
v.                                 )            Case No. 2D18-4136
                                   )
DEUTSCHE BANK NATIONAL TRUST       )
COMPANY, as indenture trustee for  )
New Century Home Equity Loan Trust )
2005-4,                            )
                                   )
            Appellee.              )
                                   )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Lee
County; James H. Seals, Senior Judge.

Jane Kim of KYZ Law, P.C., Chicago,
Illinois, for Appellants.

Andrew Arias of Marinosci Law Group, P.C.,
Fort Lauderdale, for Appellee.


PER CURIAM.


            Affirmed.


VILLANTI, LaROSE, and SLEET, JJ., Concur.